UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4580



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


NATHANIEL CORTEZ FORD,

                                               Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:04-cr-00208)


Submitted:   March 29, 2007                 Decided:   April 3, 2007


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Norman Butler, Charlotte, North Carolina, for Appellant. Gretchen
C.F. Shappert, United States Attorney, Charlotte, North Carolina,
Amy E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Nathaniel Cortez Ford appeals his conviction and sentence

for a violation of 18 U.S.C. § 922(g)(1) (2000), possession of a

firearm by a convicted felon. The district court sentenced Ford to

sixty months’ imprisonment, three years of supervised release, and

ordered payment of a $100 statutory assessment. Ford has appealed,

challenging      the   district   court’s   admission   of   evidence   and

asserting that his federal sentence should run concurrently to his

state sentence because his judgment order did not specify whether

it was to run concurrently or consecutively.            We affirm Ford’s

conviction and sentence.

           We review the district court’s admission of evidence

pursuant to Fed. R. Crim. P. 404(b) for abuse of discretion, and

will not overturn the court’s decision to admit such evidence

unless it was “arbitrary or irrational.”           See United States v.

Queen, 132 F.3d 991, 995 (4th Cir. 1997).           Ford challenges the

district court’s decision to allow law enforcement witnesses to

testify concerning their investigation of, and Ford’s statements

relative to, a prior shoot-out on the ground that the testimony was

introduced simply to demonstrate Ford’s criminal propensities or

bad character.     Contrary to Ford’s assertions, we find no abuse of

the   district    court’s   discretion.     The   evidence   was   directly

probative of Ford’s motive, intent, and absence of mistake with

regard to possessing a firearm four days later, the evidence was


                                    - 2 -
limited insofar as Ford was identified only as a “person in

interest,” with no mention of the fact that arrest warrants had

been issued for him relative to that incident, the district court

instructed the jury that it was to limit its consideration of the

challenged evidence to the allowable issues pursuant to Rule

404(b),    the     facts    presented    were    not   in    dispute,    and    the

prejudicial effect of the testimony did not outweigh its probative

value.    Id. at 994-95, 997.

            We likewise reject Ford’s contention that because the

district court’s judgment order is silent as to the relationship

between his federal sentence on the instant offense and a state

sentence, his federal sentence should run concurrently with his

state sentence.          Pursuant to the provisions of both 18 U.S.C.

§    3584(a)     (2000),    and   U.   S.    Sentencing     Guidelines    Manual,

§ 5G1.3(a) (2004), Ford’s federal sentence on the instant offense

and his previously-imposed but undischarged state court sentence on

a separate offense are considered multiple terms of imprisonment

imposed at different times that are to run consecutively.

           Accordingly, we affirm Ford’s conviction and sentence.

We   dispense     with     oral   argument   because   the    facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED


                                        - 3 -